Exhibit 10.21.1

AMENDMENT TO
EMPLOYMENT AGREEMENT


This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of December 19, 2014, by and between CVR GP, LLC, a Delaware limited
liability company (the “Company”) and Mark A. Pytosh (the “Executive”).


The Company and the Executive are parties to an Employment Agreement dated as of
April 16, 2014 (the “Employment Agreement”). The parties hereto desire to amend
the Employment Agreement as provided herein.
    
1.Annual Bonus. Section 2.2 of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:
“For each completed fiscal year occurring during the Term, the Executive shall
be eligible to receive an annual cash bonus (the “Annual Bonus”) with a target
award equal to 125% of the Executive’s Base Salary. The Annual Bonus will be
subject to all of the terms and conditions of the applicable bonus plan. For
fiscal year 2014, the target Annual Bonus shall be pro-rated for the portion of
the year that the Executive served as the Company’s Chief Executive Officer. The
actual Annual Bonus payouts will be based on achievement of the individual,
Partnership and beginning in 2015, CVR Energy, Inc. (“CVI”) (to the extent the
Executive receives a portion of his bonus based on shared services performed for
CVI or its subsidiaries) performance criteria established for the applicable
fiscal year by the Compensation Committee of the Board (the “Compensation
Committee”) with respect to the Partnership, or the Compensation Committee of
the board of directors of CVI with respect to CVI, in each case, in such
committee’s sole and absolute discretion. The Annual Bonus (or any pro-rated
portion thereof), if any, payable to Executive for a fiscal year will be paid to
the Executive in the immediately succeeding fiscal year only after the
completion of the audit of the Partnership’s or CVI’s consolidated financial
statements and filing of the Partnership’s or CVI’s Annual Report on Form 10-K
with respect to such fiscal year and, only after the respective Compensation
Committee, in its sole and absolute discretion, has approved the final
achievement level and payout; provided, however, that if the Annual Bonus is
payable pursuant to a plan that is intended to provide for the payment of
bonuses that constitute “performance-based compensation” within the meaning of
Section 162(m) of the Code, the Annual Bonus shall be paid at such time as is
provided in the applicable plan. The Executive must be actively employed on the
day of payout to be eligible for an Annual Bonus payment.”
2.Ratify Agreement. Except as expressly amended hereby, the Agreement will
remain unamended and in full force and effect in accordance with its terms. The
amendments provided herein will be limited precisely as drafted and will not
constitute an amendment of any other term, condition or provision of the
Agreement.


3.Cross References. References in the Agreement to “Agreement”, “hereof”,
“herein”, and words of similar import are deemed to be a reference to the
Agreement as amended by this Amendment.


4.Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which constitute one
agreement that is binding upon each of the parties, notwithstanding that all
parties are not signatories to the same counterpart.




[signature page follows]




The parties have executed this Amendment as of the date first written above.


 
CVR GP, LLC
/s/ Mark A. Pytosh    
Mark A. Pytosh
By: /s/ John J. Lipinski    
Name: John J. Lipinski
Title: Executive Chairman






1